DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/03/2021 has been entered.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
(Claim 13) “rotary movement system allows the stimulator and the sensor to move relative to said area of skin” 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Claim 13) “rotary movement system allows the stimulator and the sensor to move relative to said area of skin”: As identified by the Specification, the following is recognized as the corresponding structure to the rotary movement system: “The movement of the sensing component 420 and the stimulating component 440 could be achieved by activating the rotary movement system 480 to rotate the first and second arms 482, 484, which could be made of plastic, metal, or another suitable material. In an embodiment, the rotary movement system 480 may include radial gear coupled to a linear gear and a linear gear actuator.” Or equivalents thereof.
If applicant wishes to provide explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webster et al (US 6,198,953) (“Webster”).
Regarding Claim 11, while Webster teaches a device to measure one or more components of sweat (Abstract, “The method and system of the invention provide especially for continuously obtaining and analyzing, on a real time basis, sweat from a selected area of skin on the body of a person, … by causing sweating of the selected area of skin, by placing an electrically positive iontophoretic electrode device of a set of said devices over the selected area of skin preferably within a previously placed receiving and holding device which, following the induction of sweat and removal of the electrically positive iontophoretic electrode device, 
at least one sweat stimulator for stimulating sweat on an area of the skin, the sweat stimulator comprising an electrode for supplying iontophoresis current (Fig. 3, 3a, Col. 4, L. 27-58, sweat-inducing portion comprising positive iontophoretic electrode device 10 and negative iontophoretic electrode device 11), a stimulant for causing the skin to sweat (Fig. 3, 3a, Col. 4, L. 35-38, pilocarpine is stimulant), a current source (Col. 5, L. 57-63, current supplied to measure induce sweat sample),
a sensor (Fig. 2, 4, sweat-sensing electrode device 15); 
wherein said sweat stimulator is moveable between a first position and a second position, wherein the first position is in fluidic communication with said area of the skin and the second position is not in fluidic communication with said area of the skin (Fig. 1, sweat stimulator is in first position when applied to the holding device and stimulates sweat at the skin, Fig. 2, is in the second position when it is removed and not shown on the limb while the sweat-sensing device is applied), wherein said stimulator is moveable within the device (Abstract, Fig. 1, 2, the device herein comprises a holding unit, two stimulator electrodes, and sweat sensing device. The holding unit has straps 13a holding flanges 12b over a certain skin area, with the stimulator electrodes and sweat sensing device communicating with the skin by their mating with the flanges. Thus the stimulators are moveable relative to the holding device from a first position on the skin, Fig. 1, and a second position off the skin, Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-3, 5-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al (US 6,198,953) (“Webster”) in view of Mestrovic et al (US 2011/0015498) (“Metrovic”) and further in view of Yamashita et al (US 2011/0275918) (“Yamashita”).
Regarding Claim 1, Webster teaches a device for sensing sweat on skin (Abstract, “The method and system of the invention provide especially for continuously obtaining and analyzing, on a real time basis, sweat from a selected area of skin on the body of a person, … by causing sweating of the selected area of skin, by placing an electrically positive iontophoretic electrode device of a set of said devices over the selected area of skin preferably within a previously placed receiving and holding device which, following the induction of sweat and removal of the electrically positive iontophoretic electrode device, receives a sweat-sensing electrode device that continuously sends electrical signals to sweat analysis circuitry for pro viding a digital readout of the ionic composition of the sweat.”), comprising: 
at least one sensor that is specific to the sweat (Fig. 2, 4, sweat-sensing electrode device 15); 
at least one sweat stimulator for stimulating sweat on an area of the skin, the sweat stimulator comprising an electrode for supplying iontophoresis current (Fig. 3, 3a, Col. 4, L. 27-58, sweat-inducing portion comprising positive iontophoretic electrode device 10 and negative iontophoretic electrode device 11), a stimulant for causing the skin to sweat (Fig. 3, 3a, Col. 4, L. 35-38, pilocarpine is stimulant), a current source (Col. 5, L. 57-63, current supplied to measure induce sweat sample), and a coupler (Col. 4, L. 35-38, gel disc 10a couples to limb 
a substrate attached to one of the sweat stimulator or the sensor (Fig. 3, material upon which electrode 10b-1 and gel disc 10a is built on is a substrate, Fig. 4, material upon which sweat-sensing device components are built is a separate device); and
wherein said sweat stimulator is configured to be moved between a first position and a second position, wherein the first position is in fluidic communication with said area of the skin and the second position is not in fluidic communication with said area of the skin (Fig. 1, sweat stimulator is in first position when applied to the holding device and stimulates sweat at the skin, Fig. 2, is in the second position when it is removed and not shown on the limb while the sweat-sensing device is applied), 
Webster fails to teach
wherein said sweat stimulator is configured to be moved between a first position and a second position relative to the substrate,
However Mestrovic teaches a subject physiological monitor (abstract, [0030] wherein sweat can be monitored by system) where various system components can be removably placed on a single substrate ([0032]-[0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the substrates of Webster to be mounted on a single substrate as taught by Yamashita as a holding device like of Webster, for holding system components in relation to a desired skin surface, but that enables adjustment of position on the substrate of mounted components. This would also mean when a stimulator is removed the device, like in Fig. 3 of Webster, it is moved relative to the holding substrate.
Yet their combined efforts fail to 
at least one sensor that is specific to an analyte in the sweat
a single substrate capable of utilizing both a sweat sensor and a sweat stimulator.

The extracted body fluid is monitored for a specific analyte ([0112]); and  
both a stimulating component and a sensing component are attached to the same substrate (Fig. 2, [0099] administration electrode are stimulators, [0103] test unit 22c acts as sensors, both are attached to a substrate / upper plate 22a).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the single substrate of Mestrovic utilized for the combined sensor and stimulator system of Webster as Yamashita teaches that both components may be mounted on a single substrate. Furthermore, it would be obvious to monitor sweat for glucose as this enables a dual analysis of collected sweat that can advise of an adverse patient condition.
Regarding Claim 2, Webster, Mestrovic, and Yamashita teach the device of claim 1, and Webster further teaches wherein the device includes an active configuration where one of the at least one sensor or the at least one sweat stimulator is positioned to be coupled with said area of the skin (See Claim 1 Rejection, Fig. 3, 3a, when actively stimulating with the device, stimulators are applied to the limb).  
Regarding Claim 3, Webster, Mestrovic, and Yamashita teach the device of claim 1, and Webster further teaches wherein the device includes an inactive configuration wherein, while the device is worn, neither the at least one sensor nor the at least one sweat stimulator is positioned to be coupled with said area of the skin (See Claim 1 Rejection, holding devices can be on subject with neither stimulator or sensors applied within the holding devices).  
Regarding Claim 5, Webster, Mestrovic, and Yamashita teach the device of claim 1, and Webster further teaches the device further comprising at least one of a sensor for measuring stimulated sweat generation rate, a sensor for measuring stimulated sweat flow rate, 
Regarding Claim 6, Webster, Mestrovic, and Yamashita teach the device of claim 1, and Webster further teaches the device further comprising at least one of a sensor for measuring natural sweat generation rate, a sensor for measuring natural sweat flow rate, or a sensor for measuring natural sweat sampling interval (Col. 7, L. 50-63, sweat production rate and sensor may measure natural rate if the stimulation components are not used).  
Regarding Claim 9, Webster, Mestrovic, and Yamashita teach the device of claim 1, wherein said at least one sensor provides a plurality of measurements specific to said analyte in the sweat (See Claim 1 Rejection, analyte detection taught by combination, Abstract, Webster teaches real time monitoring and analysis, indicating the sensor provides a plurality of measurements of sweat when left on the subject’s arm).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster in view of Mestrovic and further in view of Yamashita.
Regarding Claim 12, while Webster teaches the device of claim 11, wherein said sweat stimulating component is carried on a first substrate and said sensor is carried on a second substrate, wherein the first substrate may move relative to the second substrate (Fig. 3, sweat-inducing electrode device 10, Fig. 4, sweat-sensing electrode device 15, Col. 6, L. 4-18, devices may move relative to each other to place the sweat-sensing electrode device 15 over the area stimulated by sweat-inducing electrode device 10, as shown by Figs. 1 and 2, Fig. 4 show the sweat-sensing electrodes 15b and 15a carried on a second substrate, Fig. 3, is carried on a separate substrate), thus indicating substrate and second substrate are moveable relative to any structure, their combined efforts fail to teach the device comprising a third substrate.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the substrates of Webster to be mounted on a single third substrate as taught by Mestrovic as a holding device, for holding system components in relation to a desired skin surface, but that still enables adjustment of position / removability of the substrate of mounted components. This would also mean when a stimulator is removed the device, like in Fig. 3 of Webster, it is moved relative to the holding / third substrate.
Yet their combined efforts fail to 
a single substrate capable of utilizing both a sweat sensor and a sweat stimulator.
However Yamashita teaches a body fluid analyzing system (Abstract, [0095] monitoring sweat, [0112] for glucose, [0103] sensor, [0099] stimulator) wherein 
both a stimulating component and a sensing component are attached to the same substrate (Fig. 2, [0099] administration electrode are stimulators, [0103] test unit 22c acts as sensors, both are attached to a substrate / upper plate 22a).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the single substrate of Mestrovic utilized for the combined sensor and stimulator system of Webster as Yamashita teaches that both components may be mounted on a single substrate. Furthermore, it would be obvious to monitor sweat for glucose as this enables a dual analysis of collected sweat that can advise of an adverse patient condition.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster in view of Mestrovic and further in view of Yamashita and further in view of Einck et al (US 2014/0257064) (“Einck”) as noted in Applicant IDS dated 5/07/2019.
Regarding Claim 8, while Webster, Mestrovic, and Yamashita teach the device of claim 1, their combined efforts fail to teach the device further comprising at least one sweat wicking component between said at least one stimulator and said area of the skin.  
However Einck teaches a sweat analyte sensor (Abstract) may utilize a wicking component to guide a stimulated sweat to the medical device ([0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the device of Webster, Mestrovic, and Yamashita between the stimulation area and the stimulation device as Einck teaches that sweat may be optimally guided through a device with a wicking component. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster in view of Mestrovic and further in view of Yamashita and further in view of Revol-Cavalier et al (US 2012/0150072) (“Revol-Cavalier”).
Regarding Claim 10, while Webster, Mestrovic, and Yamashita teach the device of claim 1, their combined efforts fail to teach the device further comprising a sweat impermeable substrate having a plurality of apertures that provide access to a plurality of areas of the skin.    
However Revol-Cavalier teaches a prior art sweat sensor ([0011) wherein a system comprises sweat impermeable substrate having a plurality of apertures that provide access to a plurality of areas of the skin ([0011] “As represented in FIG. 2, the flexible device comprises a body 7 that is permeable to sweat, arranged between two impermeable plastic films 8a and 8b. One of the films 8a is provided with an opening 9 and comprises an adhesive surface for fixing the device onto a person's skin. Two identical electrodes, 10a and 10b, are arranged in body 7 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the device of Webster, Mestrovic, and Yamashita with a sweat impermeable substrate as taught by Revol-Cavalier ensure sweat only passes through the system by the given openings.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster in view of Mestrovic and further in view of Yamashita and further in view of Robinson et al (US 2016/0038733) (“Robinson”).
Regarding Claim 13, Webster, Mestrovic, and Yamashita teach the device of claim 12, and Webster further teaches that the first substrate and the second substrate are attached by a rotation movement (Col. 5, L. 12-23), their combined efforts fail to teach wherein the first substrate and the second substrate are attached to the third substrate by a rotary movement system, and wherein the rotary movement system allows the stimulator and the sensor to move relative to said area of skin.
However Robinson teaches an electrode system (Abstract) focused on stimulation ([0042]) and teaches that an electrode may be moved to a desired location by a rotatable member and a threaded receiver ([0096]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the rotation placement of Webster with a rotary movement system as taught by Robinson as a way to standardized how the rotation placement of Robinson is performed by automating the placement of a desired electrode by rotation unit.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster in view of Yamashita and further in view of Johnson (US 4,365,637).
Regarding Claim 14, while Webster teaches the device of claim 11, Webster fails to teach wherein said sensor and said sweat stimulator are carried on a first substrate, and said first substrate is carried on a second substrate, where the first substrate may move relative to the second substrate.  
However Yamashita teaches a body fluid analyzing system (Abstract, [0095] monitoring sweat, [0112] for glucose, [0103] sensor, [0099] stimulator) wherein 
both a stimulating component and a sensing component are attached to the same substrate (Fig. 2, [0099] administration electrode are stimulators, [0103] test unit 22c acts as sensors, both are attached to a substrate / upper plate 22a), and said substrate is carried on a second substrate ([0098] substrate / upper plate 22a carried on second substrate / lower plate 22b).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the single substrate of Yamashita hold both the sensor and stimulator system of Webster as a way to simplify the system by removing the need for a task of replacing the components of a holding device.
Yet their combined efforts fail to teach where the first substrate may move relative to the second substrate.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the components of Sembrowich on a first substrate moveable relative to a second substrate as taught by Johnson as this enables offset optimization of electrodes relative to a subject’s skin (Col. 3, L. 15-32).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster in view of Yamashita and further in view of Johnson and further in view of Robinson.
Regarding Claim 15, while Webster, Yamashita, and Johnson teach the device of claim 14, and Webster further teaches that the first substrate and the second substrate are attached by a rotation movement (Col. 5, L. 12-23), their combined efforts fail to teach wherein the first substrate is attached to the second substrate by a rotary movement system, and wherein the rotary movement system allows the stimulator and the sensor to move relative to said area of skin.
However Robinson teaches an electrode system (Abstract) focused on stimulation ([0042]) and teaches that an electrode may be moved to a desired location by a rotatable member and a threaded receiver ([0096]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the rotation placement of Webster with a rotary movement system as taught by Robinson as a way to standardized how the rotation placement of Robinson is performed by automating the placement of a desired electrode by rotation unit.

Response to Arguments
Applicant’s remaining amendments and arguments filed 2/03/2021 with respect to the 35 USC 102(a)(1) rejection of claim 1 have been fully considered and are persuasive. The rejection is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Webster, Mestrovic, and Yamashita.
Applicant’s remaining amendments and arguments filed 7/16/2020 with respect to the 35 USC 103 rejection of claim 11 have been fully considered and are persuasive. The rejection is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Webster.
Dependent claims 2-3, 5-6, 8-10, and 12-15 remain rejected in view of their dependency on rejected independent claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793